Citation Nr: 1728934	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-10 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Buffalo, New York. 

In May 2014, the Veteran and his wife offered testimony at a Travel Board hearing before the Board.  A transcript of the hearing is associated with the evidentiary record.  

In February 2015, this matter was remanded for further development.

After efforts to comply with the Board's February 2015 remand action were undertaken, this matter was returned to the Board.  In February 2017, the Veteran was notified that the Veterans Law Judge (VLJ) who presided over his May 2014 hearing is no longer available, and he was given an opportunity to request a new hearing before another VLJ pursuant to 38 C.F.R. § 20.707 (2016).  The Veteran was informed that if no response was received within 30 days from the date of the February 2017 notice letter, the Board would assume he did not want another hearing and would proceed accordingly.  VA has not received a response from the Veteran to the February 2017 notice letter, and as such, assumes the Veteran does not request another hearing.

The issue of entitlement to service connection for tinnitus has been raised by the record in the May 2014 Travel Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also August 2015 VA examination report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).



FINDING OF FACT

The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.
VA's duty to notify was satisfied by a letter dated in June 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements and service treatment records have been associated with the evidence of record.  The Veteran has not identified any VA treatment or private treatment for his hearing loss.  VA examinations were conducted in August 2012 and August 2015.  

Given the August 2015 VA examination and opinion and the readjudication of the claim in September 2015 based upon all the evidence of record, the Board finds there has been substantial compliance with its February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

The Veteran contends he has a current bilateral hearing loss disability related to acoustic trauma during his active duty military service.  See, e.g., May 2014 Travel Board hearing testimony.

Upon the Veteran's August 2002 separation examination, the Veteran denied any hearing loss or ear, nose, or throat trouble.  See August 2002 Report of Medical history.  The examination report indicates the Veteran's ears, to include auditory acuity, and ear drums were marked as normal.  The examination report includes puretone thresholds from February 2002, in decibels, which were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
-10
LEFT
5
5
5
5
10



The Veteran's service treatment records also include audiogram results from March 2002.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
0
5
LEFT
5
0
10
15
20

An audiogram was also conducted in July 2002.  Puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-5
-10
LEFT
5
5
5
5
10

Accordingly, the criteria under 38 C.F.R. § 3.385 to consider impaired hearing of either ear to be a disability for VA purposes were not met during the Veteran's active duty service.

Upon VA examination in August 2012, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
5
5
5
10
15

The Veteran's speech discrimination scores using the Maryland CNC word list were reported as 100 percent for the right ear, and 94 percent for the left ear.  Accordingly, the criteria under 38 C.F.R. § 3.385 to consider impaired hearing of either ear to be a disability for VA purposes were not met.

Upon VA examination in August 2015, puretone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
5
5
0
10
10

The Veteran's speech discrimination scores using the Maryland CNC word list were reported as 96 percent for the right ear, and 94 percent for the left ear.  Accordingly, the criteria under 38 C.F.R. § 3.385 to consider impaired hearing of either ear to be a disability for VA purposes were not met.

The Veteran testified during his May 2014 Travel Board hearing that he is not currently receiving treatment for his hearing loss, and he has not identified any relevant private or VA treatment records.

Accordingly, the Board finds that the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current bilateral hearing loss disability for VA purposes.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the competent evidence of record does not confirm that the criteria under 38 C.F.R. § 3.385 have been met to consider impaired hearing of either ear a disability for VA purposes.  Therefore, without a current diagnosis of a hearing disability in either ear in accordance with 38 C.F.R. § 3.385, service connection is not warranted.

The Board has considered the lay evidence of record, including the reports of the Veteran and his wife that the Veteran has a current bilateral hearing loss related to his exposure to noise during his active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As laypersons, the Veteran is competent to report that he experiences difficulty hearing in both ears, and his wife is competent to report the difficulties she experiences in communicating with the Veteran and her observations as to his difficulties hearing conversations.  However, neither the Veteran nor his wife is competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385.

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran has a current bilateral hearing loss disability for VA purposes.  Therefore, service connection cannot be established.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


